Exhibit 10.2
EXECUTION VERSION
SECOND INCREMENTAL LOAN ASSUMPTION AGREEMENT
November 24, 2010
Rentech Energy Midwest Corporation
10877 Wilshire Boulevard
Suite 7100
Los Angeles, California 90024
Rentech, Inc.
10877 Wilshire Boulevard
Suite 7100
Los Angeles, California 90024

         
 
  Re:   Incremental Loan Commitments

Ladies and Gentlemen:
Reference is hereby made to the Credit Agreement, dated as of January 29, 2010
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among Rentech Energy Midwest Corporation (the
“Borrower”), Rentech, Inc. (“Holdings”), the banks, financial institutions and
other entities party to the Credit Agreement as lenders (the “Lenders”), Credit
Suisse AG, Cayman Islands Branch, as administrative agent (in such capacity, the
“Administrative Agent”) and as collateral agent (in such capacity, the
“Collateral Agent”). Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.
Each Lender (each, an “Incremental Lender”) party to this Second Incremental
Loan Assumption Agreement (including Annex I hereto, this “Second Incremental
Loan Assumption Agreement”) hereby severally agrees to provide the Incremental
Loan Commitment set forth opposite its name on Annex I hereto (for each such
Incremental Lender, its “Incremental Loan Commitment”). Each Incremental Loan
Commitment provided pursuant to this Second Incremental Loan Assumption
Agreement shall be subject to the terms and conditions set forth in the Credit
Agreement, including Section 2.21 thereof.
This Second Incremental Loan Assumption Agreement constitutes the Borrower’s
written request to the Administrative Agent for Incremental Loan Commitments
pursuant to Section 2.21(a) of the Credit Agreement (the “Incremental Loan
Commitment Request”) and, in connection therewith, the Borrower hereby notifies
the Administrative Agent that: (i) the amount of the Incremental Loan
Commitments being requested is $52,000,000, (ii) the date on which such
Incremental Loan Commitments are requested to be effective is November 26, 2010,
and (iii) such Incremental Loan Commitments are commitments to make Other Loans.
Each Incremental Lender acknowledges and agrees that the Incremental Loan
Commitments provided pursuant to this Second Incremental Loan Assumption
Agreement, in the aggregate amount set forth on Annex I hereto, shall constitute
Commitments under the Credit Agreement for Other Loans increasing the amount of
the Commitments in effect immediately prior to the effectiveness of this Second
Incremental Loan Assumption Agreement.

 

 



--------------------------------------------------------------------------------



 



Each of the parties to this Second Incremental Loan Assumption Agreement hereby
agrees to the terms and conditions set forth in the second preceding paragraph
and on Annex I hereto in respect of each Incremental Loan Commitment and the
Other Loans provided pursuant to this Second Incremental Loan Assumption
Agreement.
Each Incremental Lender party to this Second Incremental Loan Assumption
Agreement (i) confirms that it has received a copy of the Credit Agreement and
the other Loan Documents, together with copies of the financial statements
referred to therein and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Second Incremental Loan Assumption Agreement and to become an Incremental Lender
under the Credit Agreement, (ii) agrees that it will, independently and without
reliance upon the Administrative Agent, the Collateral Agent, any Lender or any
other Person and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement and the other Loan Documents,
(iii) appoints and authorizes each of the Administrative Agent and the
Collateral Agent to take such action as agent on its behalf and to exercise such
powers under the Credit Agreement and the other Loan Documents as are delegated
to the Administrative Agent and the Collateral Agent, as the case may be, by the
terms thereof, together with such powers as are reasonably incidental thereto,
(iv) agrees that it will perform, in accordance with their terms, all of the
obligations which by the terms of the Credit Agreement are required to be
performed by it as a Lender, and (v) in the case of each Incremental Lender (if
any) that is a Foreign Lender, attaches the documentation required under
Section 2.15(e) of the Credit Agreement.
This Second Incremental Loan Assumption Agreement, and the Incremental Loan
Commitments provided hereunder, shall become effective on the date (the
“Incremental Loan Closing Date”) upon which all of the conditions set forth in
Section 3 of Annex I hereto are satisfied. Upon the Incremental Loan Closing
Date, each Incremental Lender party hereto shall automatically become a Lender
pursuant to the Credit Agreement and, except as otherwise expressly provided in
Section 2 of Annex I hereto, shall have the rights and obligations of a Lender
thereunder and under the other Loan Documents. The Administrative Agent shall
promptly notify each Lender of the occurrence of the Incremental Loan Closing
Date.
The Borrower hereby acknowledges and agrees that (i) it shall be liable for all
Obligations with respect to the Incremental Loan Commitments provided pursuant
to this Second Incremental Loan Assumption Agreement, including any Other Loans
made pursuant to the Incremental Loan Commitments and (ii) all such Obligations
shall be secured by the Collateral under, and be entitled to the benefits of,
the Security Documents.
Each Guarantor hereby acknowledges and agrees that (i) its consent to this
Second Incremental Loan Assumption Agreement is not required, but each Guarantor
nevertheless hereby agrees and consents to this Second Incremental Loan
Assumption Agreement and to the documents and agreements referred to herein,
(ii) notwithstanding the effectiveness of this Second Incremental Loan
Assumption Agreement, such Guarantor’s Guarantee shall remain in full force and
effect without modification thereto, (iii) nothing herein shall in any way limit
any of the terms or provisions of any Guarantor’s Guarantee or any other Loan
Document executed by any Guarantor (as the same may be amended, amended and
restated,

 

2



--------------------------------------------------------------------------------



 



supplemented or otherwise modified from time to time), all of which are hereby
ratified, confirmed and affirmed in all respects, (iv) all Obligations with
respect to the Incremental Loan Commitments provided pursuant to this Second
Incremental Loan Assumption Agreement and any Other Loans made pursuant to the
Incremental Loan Commitments shall be (x) fully guaranteed pursuant to the
Guarantee and Collateral Agreement in accordance with the terms and provisions
thereof and (y) secured by the Collateral under, and be entitled to the benefits
of, the Security Documents, (v) no other agreement, instrument, consent or
document shall be required to give effect to this paragraph, and (vi) the
Borrower, Holdings, the Agents and any Lender may from time to time enter into
any further amendments, modifications, terminations and/or waivers of any
provisions of the Loan Documents without notice to or consent from any Guarantor
(other than, to the extent expressly required under Section 9.08 of the Credit
Agreement, Holdings) and without affecting the validity or enforceability of any
Guarantor’s Guarantee or Collateral or giving rise to any reduction, limitation,
impairment, discharge or termination of any Guarantor’s Guarantee or Collateral.
This Second Incremental Loan Assumption Agreement may be executed in any number
of counterparts and by different parties hereto in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Second Incremental Loan
Assumption Agreement by telecopier or other electronic transmission shall be
effective as delivery of a manually executed counterpart of this Second
Incremental Loan Assumption Agreement.
After the execution and delivery to the Administrative Agent of a fully executed
copy of this Second Incremental Loan Assumption Agreement by the parties hereto,
this Second Incremental Loan Assumption Agreement may be changed, modified or
varied only by written instrument in accordance with the requirements for the
modification of any Loan Document pursuant to Section 9.08(b) of the Credit
Agreement.
THIS SECOND INCREMENTAL LOAN ASSUMPTION AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD
TO CONFLICTS OF LAW PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF
ANOTHER JURISDICTION.
Neither the Borrower nor Holdings shall assign or delegate any of their
respective rights or obligations under this Second Incremental Loan Assumption
Agreement without the prior written consent of each of the other parties hereto
(and any attempted assignment or delegation without such consent shall be null
and void). This Second Incremental Loan Assumption Agreement is intended to be
solely for the benefit of the parties hereto, and is not intended to confer any
benefits upon, or create any rights in favor of, any Person other than the
parties hereto.
The Borrower may accept this Second Incremental Loan Assumption Agreement by
executing and delivering and returning a copy of this Second Incremental Loan
Assumption Agreement to the Administrative Agent before 8:00 p.m. (New York City
time) on November 24, 2010. If the Borrower does not so accept this Second
Incremental Loan Assumption Agreement by such time, the Incremental Loan
Commitments set forth in this Second Incremental Loan Assumption Agreement shall
be deemed automatically cancelled.
[Signature pages follow]

 

3



--------------------------------------------------------------------------------



 



                  Very truly yours,
 
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative Agent
 
                By:   /s/ Mikhail Faybusovich          
 
      Name:   Mikhail Faybusovich
 
      Title:   Vice President
 
                By:   /s/ Vipul Dhadda          
 
      Name:   Vipul Dhadda
 
      Title:   Associate

[Signature Page to Second Incremental Loan Assumption Agreement]

 

 



--------------------------------------------------------------------------------



 



                  SPECIAL SITUATIONS INVESTING GROUP, INC., as Incremental
Lender
 
                By:   /s/ Robert G. Frahm III          
 
      Name:   Robert G. Frahm III
 
      Title:   Authorized Signatory

[Signature Page to Second Incremental Loan Assumption Agreement]

 

 



--------------------------------------------------------------------------------



 



                          HPS SENIOR LOAN FUND II L.P., as Incremental Lender
 
                        By:   HIGHBRIDGE PRINCIPAL STRATEGIES, LLC, its
Investment Manager
 
                            By:   /s/ Kevin Griffin              
 
          Name:   Kevin Griffin
 
          Title:   Managing Director
 
                        HIGHBRIDGE SENIOR LOAN HOLDINGS L.P., as Incremental
Lender
 
                        By:   HIGHBRIDGE PRINCIPAL STRATEGIES, LLC, its
Investment Manager
 
                            By:   /s/ Kevin Griffin              
 
          Name:   Kevin Griffin
 
          Title:   Managing Director

[Signature Page to Second Incremental Loan Assumption Agreement]

 

 



--------------------------------------------------------------------------------



 



AGREED AND ACCEPTED
AS OF THE DATE FIRST ABOVE WRITTEN
RENTECH ENERGY MIDWEST CORPORATION,
as Borrower

              By:   /s/ Dan J. Cohrs          
 
  Name:   Dan J. Cohrs    
 
  Title:   Vice President & Treasurer    

Each Guarantor acknowledges and agrees to the foregoing provisions of the Second
Incremental Loan Assumption Agreement, specifically including the
acknowledgments and agreements made by it pursuant to the ninth paragraph of the
Second Incremental Loan Assumption Agreement.
RENTECH, INC., as Holdings and as Guarantor
RENTECH SILVAGAS LLC, as Guarantor
RENTECH DEVELOPMENT CORPORATION, as Guarantor
RENTECH SERVICES CORPORATION, as Guarantor
SILVAGAS CORPORATION, as Guarantor
RENTECH ENERGY TECHNOLOGY CENTER, LLC, as Guarantor

              By:   /s/ Dan J. Cohrs          
 
  Name:   Dan J. Cohrs    
 
  Title:   CFO & Executive Vice President    

[Signature Page to Second Incremental Loan Assumption Agreement]

 

 



--------------------------------------------------------------------------------



 



ANNEX I
TERMS AND CONDITIONS FOR
SECOND INCREMENTAL LOAN ASSUMPTION AGREEMENT
SECTION 1. Incremental Loan Commitments

      Name of Incremental Lender   Amount of Incremental Loan Commitment
HPS Senior Loan Fund II L.P.
  $3,420,000.00
Highbridge Senior Loan Holdings L.P.
  $22,580,000.00
Special Situations Investing Group, Inc.
  $26,000,000.00
 
   
Total
  $52,000,000.00

SECTION 2. Terms of the Other Loans
The Incremental Loan Maturity Date of the Other Loans shall be July 29, 2014.
The terms of the Other Loans made pursuant to the Incremental Loan Commitments
provided for in the Second Incremental Loan Assumption Agreement shall be
identical to the terms of the Loans, except that (i) the Other Loans shall be
issued with an original issue discount such that the Other Loans made by any
Incremental Lender result in aggregate proceeds to the Borrower in an amount
equal to 98.0% of such Incremental Lender’s Incremental Loan Commitment,
(ii) the Net Cash Proceeds of such Other Loans shall be used to make a loan to
Holdings in accordance with the requirements specified in the definition of
“Holdings Loan” and/or to pay cash dividends in accordance with
Section 6.06(a)(vii) of the Credit Agreement, and (iii) pursuant to
Section 2.08(a)(ii) of the Credit Agreement, the Borrower shall pay to the
Administrative Agent for the account of the Incremental Lenders holding Other
Loans, on each Incremental Loan Repayment Date specified below, a principal
amount of the Other Loans (as adjusted from time to time pursuant to
Sections 2.08(b), 2.09 and 2.10(f) of the Credit Agreement) equal to the amount
set forth below for such date, together in each case with accrued and unpaid
interest on the principal amount to be paid to but excluding the date of such
payment:

          Incremental Loan   Percentage of Amount of the   Repayment Date  
Incremental Loan Commitments  
 
       
December 31, 2010
    1.875 %
March 31, 2011
    1.875 %
June 30, 2011
    1.875 %
September 30, 2011
    1.875 %
December 31, 2011
    1.875 %
March 31, 2012
    3.75 %
June 30, 2012
    3.75 %
September 30, 2012
    3.75 %
December 31, 2012
    3.75 %
March 31, 2013
    3.75 %
June 30, 2013
    3.75 %
September 30, 2013
    3.75 %
December 31, 2013
    3.75 %
March 31, 2014
    3.75 %
June 30, 2014
    3.75 %
Incremental Loan Maturity Date
    53.125 %

 

Annex I-1



--------------------------------------------------------------------------------



 



SECTION 3. Conditions to Effectiveness
The effectiveness of the Second Incremental Loan Assumption Agreement and the
Incremental Loan Commitments provided thereunder are subject to satisfaction of
the following conditions:
(a) The Administrative Agent shall have received a copy of the Second
Incremental Loan Assumption Agreement, duly executed and delivered by each of
the parties thereto.
(b) The date specified in the Incremental Loan Commitment Request contained in
the Second Incremental Loan Assumption Agreement on which the Incremental Loan
Commitments are requested to become effective shall have occurred.
(c) The representations and warranties set forth in Article III of the Credit
Agreement and in each other Loan Document shall be true and correct in all
material respects on and as of the Incremental Loan Closing Date, except to the
extent such representations and warranties expressly relate to an earlier date
(in which case such representations and warranties shall be true and correct in
all material respects as of such earlier date).
(d) At the time of and immediately after the making of the Other Loans, no
Default or Event of Default shall have occurred and be continuing.
(e) The Administrative Agent shall have received, on behalf of itself and the
Lenders, a favorable written opinion of (i) Latham & Watkins, LLP, counsel for
Holdings and the Borrower, in form and substance satisfactory to the
Administrative Agent, and (ii) Holland & Hart LLP, local counsel for Holdings
and the Borrower, in form and substance satisfactory to the Administrative
Agent, in each case, (A) dated the Incremental Loan Closing Date, (B) addressed
to the Administrative Agent and the Lenders, and (C) covering such matters
relating to the Loan Documents and the Incremental Loan Commitments as the
Administrative Agent shall reasonably request, and Holdings and the Borrower
hereby request such counsel to deliver such opinions.
(f) The Administrative Agent shall have received (i) a certificate of the
Secretary or Assistant Secretary of each Loan Party dated the Incremental Loan
Closing Date certifying (A) that, except as attached thereto, there have been no
changes to the organizational documents of any Loan Party since the Closing
Date, (B) that attached thereto is a true and complete copy of resolutions duly
adopted by the Board of Directors of such Loan Party authorizing the execution,
delivery and performance of the Loan Documents to which such Person is a party
and, in the case of the Borrower, the borrowings pursuant to the Incremental
Loan Commitments, and that such resolutions have not been modified, rescinded or
amended and are in full force and effect, and (C) as to the incumbency and
specimen signature of each officer executing any Loan Document or any other
document delivered in connection with the Second Incremental Loan Assumption
Agreement on behalf of such Loan Party; and (ii) a certificate of another
officer as to the incumbency and specimen signature of the Secretary or
Assistant Secretary executing the certificate pursuant to clause (i) above.

 

Annex I-2



--------------------------------------------------------------------------------



 



(g) (i) The Administrative Agent shall have received all fees and other amounts
due and payable on or prior to the Incremental Loan Closing Date, including
reimbursement or payment of all out of pocket expenses required to be reimbursed
or paid by the Borrower under the Credit Agreement or under any other Loan
Document, including the invoiced fees, charges and disbursements of Proskauer
Rose LLP in connection with the preparation, negotiation, execution, delivery
and implementation of (x) the Second Incremental Loan Assumption Agreement, the
Credit Agreement Amendment (as defined below), and all documents and instruments
entered into or delivered in connection therewith or pursuant thereto, (y) the
Memorandum of Agreement (as defined below), and (z) to the extent required under
Section 3(j) below, any additional or replacement title insurance or any
endorsements, coinsurance and reinsurance (the agreements, documents and
instruments referred to in clauses (x), (y) and (z) above, collectively, the
“Incremental Loan Commitment Documents”), (ii) Schulte Roth & Zabel LLP, counsel
to the Incremental Lenders, shall have received all invoiced fees, charges and
disbursements incurred by such counsel in connection with the review and
negotiation of the Incremental Loan Commitment Documents in an amount not to
exceed $20,000 in the aggregate, and (iii) the Incremental Lenders party to the
Second Incremental Loan Assumption Agreement shall have received all invoiced
fees, charges and disbursements incurred by such Incremental Lenders (A) owing
to Engineering Consultant Jack Rubin in an amount not to exceed $9,000 in the
aggregate, and (B) in respect of other out-of-pocket expenditures in an amount
not to exceed $7,500 in the aggregate.
(h) All requisite Governmental Authorities and third parties shall have approved
or consented to the transactions contemplated by either the Second Incremental
Loan Assumption Agreement or the Credit Agreement Amendment to the extent
required and there is no litigation, governmental, administrative or judicial
action, actual or threatened in writing, that could reasonably be expected to
restrain, prevent or impose burdensome conditions on the transactions
contemplated by either the Second Incremental Loan Assumption Agreement or the
Credit Agreement Amendment.
(i) The Administrative Agent shall have received a memorandum of agreement in
form and substance reasonably satisfactory to the Administrative Agent pursuant
to which record notice will be provided of the Second Incremental Loan
Assumption Agreement, the Credit Agreement Amendment and the transactions
contemplated thereby, duly executed and delivered by the Borrower and the
Collateral Agent (the “Memorandum of Agreement”).
(j) (i) Chicago Title Insurance Company shall have issued (or executed and
delivered to the Collateral Agent an irrevocable commitment to issue) in favor
of the Collateral Agent, (A) such additional and/or replacement title insurance
in an amount equal to (when combined with the amount of the original title
insurance remaining in place) the aggregate principal amount of the Loans
outstanding after giving effect to the proposed Other Loans, and (B) such
endorsements, coinsurance and reinsurance as may be reasonably requested by the
Collateral Agent or any Lender (including any Lender that is not an Incremental
Lender), insuring such amended, amended and restated or otherwise modified
Borrower Mortgage as a first lien on the Mortgaged Property (as defined
therein), subject to any Liens permitted by Section 6.02 of the Credit Agreement
and otherwise no less favorable to the Lenders than the original title insurance
issued on the Closing Date (with such changes as are necessary to comply with
customary title insurance practices), and (ii) such title insurance company (or
agent therefor) shall have received all fees (including recordation and filing
fees) and other amounts payable in connection with the matters specified in
clause (i) above.

 

Annex I-3



--------------------------------------------------------------------------------



 



(k) The Administrative Agent and each Lender shall have received updated UCC
lien and judgment searches with respect to the Borrower and each Guarantor.
(l) The Administrative Agent shall have received a fully-executed copy of the
Second Amendment to Credit Agreement, Waiver and Collateral Agent Consent, in
the form of Exhibit A attached hereto (the “Credit Agreement Amendment”), and
immediately prior and concurrently with the effectiveness of the Second
Incremental Loan Assumption Agreement and the Incremental Loan Commitments, the
Credit Agreement Amendment shall be in full force and effect.
(m) The Administrative Agent shall have received a duly-completed Borrowing
Request with respect to the Incremental Loans to be made pursuant to the
Incremental Loan Commitments hereunder.
SECTION 4. Termination of Incremental Loan Commitments
The Incremental Loan Commitment of each Incremental Lender under the Second
Incremental Loan Assumption Agreement shall terminate at 5.00 p.m. (New York
City time) on November 26, 2010.
SECTION 5. Payment of Legal Fees
Holdings and the Borrower shall, jointly and severally, pay the invoiced fees,
charges and disbursements of Proskauer Rose LLP and Schulte Roth & Zabel LLP
referred to in Section 3(g) above.
SECTION 6. Waiver of Defenses
Without limiting the generality of any other provision in any other Loan
Document or otherwise, each of the Borrower and Holdings hereby waives any
suretyship or other defenses that may arise as a result of the joint and several
liability of the Borrower and Holdings under the Second Incremental Loan
Assumption Agreement, and Section 2.03 of the Guarantee and Collateral Agreement
is hereby incorporated herein by this reference, mutatis mutandis.

 

Annex I-4



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF SECOND AMENDMENT TO CREDIT AGREEMENT, WAIVER
AND COLLATERAL AGENT CONSENT
[See following pages]

 

 